Citation Nr: 1447163	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder, and to include as due to in-service personal assaults.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of that hearing is associated with the record.  


FINDINGS OF FACT

1. The probative, competent evidence does not demonstrate a diagnosis of PTSD based on a verified in-service stressor.

2. The probative, competent evidence does not demonstrate that an acquired psychiatric disability is related to active duty, to include in-service personal assaults.

3. The probative, competent evidence does not demonstrate that the Veteran experienced symptoms of a chronic psychosis during service or continuous symptoms of a psychosis since separation from service, or that a psychosis manifested within one year of separation from active duty.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An August 2009 letter satisfied the duty to notify provisions and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The record includes the Veteran's service treatment records, VA treatment records and examination report, and lay evidence.  In April 2014, the Board remanded the Veteran's claim, and accordingly, the Veteran underwent VA examination in June 2014.  In addition, the VA examiner provided an addendum opinion in September 2014.  Upon review, the Board finds the June 2014 examination and opinion and the September 2014 addendum opinion, when considered together, are adequate for purposes of determining service connection.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a psychological evaluation, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Furthermore, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning her symptoms of and treatment for any acquired psychiatric disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or her representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's electronic file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Veteran asserts that she has PTSD related to two in-service personal assaults.  First, the Veteran reports that prior to her entrance into active duty, she was sexually assaulted by her recruiter in August 1977.  Second, the Veteran states that she was sexually assaulted by her direct supervisor after a work party in March 1978.  The Veteran reports that on both occasions she was not drinking, lost consciousness, and woke up to discover that she had been sexually assaulted.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
	
That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As psychoses are listed as chronic diseases under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) may be applicable to this case.   In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(2).  

In addition, there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, more particularized requirements are established regarding the development of alternative sources of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  Specifically, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the veteran that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. 
§ 3.304(f).

Initially, the Board notes that the Veteran did not engage in combat with the enemy for purposes of 38 U.S.C.A. § 1154.  Indeed, the reported stressors do not involve combat.  Therefore, the combat rule regarding acceptance of lay or other evidence alone to establish the occurrence of an alleged stressor does not apply, and the record must contain service records or other evidence which corroborates the occurrence of the claimed in-service stressor.  In this respect, the Board notes that the Veteran's first reported stressor occurred prior to her entrance into active duty.   Additionally, service treatment records and service personnel records do not include evidence concerning sexual trauma and do not demonstrate any reports indicating the Veteran was personally assaulted.  An October 1978 service treatment record does reflect a report of pelvic pain, but there are no further reports detailing the etiology of the pain, and the Veteran's separation examination was negative for any findings related to such pain.  In addition, the Veteran reported that the second personal assault occurred in March 1978, seven months prior to treatment for pelvic pain.  Furthermore, service personnel records do not reflect behavioral changes that could constitute credible evidence of a stressor.  Rather, the record shows the Veteran received a letter of appreciation in April 1978 and a promotion in June 1978.  She was also nominated for Soldier of the Month in July 1978.  A November 1978 service treatment record indicates the Veteran and her fiancé requested pre-marital counseling.  The record shows the two felt marriage was the right choice, and the case was closed.  Records pertaining to the Veteran's separation from service in December 1978 reflect that she was discharged from service due to her need to take care of her children.

With respect to a current acquired psychiatric disability, the Board notes that VA treatment records reflect multiple diagnoses, to include PTSD and an anxiety disorder, during the pendency of the appeal.  However, the Board finds the probative, competent medical evidence does not relate an acquired psychiatric disability to active duty, to include in-service personal assaults.  Here, there are conflicting medical opinions of record.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, the Board affords the June 2014 VA examiner's opinion significant probative value with respect to whether a current acquired psychiatric disability is related to active duty.  The VA examiner reviewed the Veteran's electronic file and cited specific records in support of the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner found the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  Specifically, she did not report experiencing any significant symptoms of re-experiencing, avoidance, negative cognitions and mood, or increased arousal that could be linked to her reported military sexual trauma.  In addition, the VA examiner found there were no markers to support the alleged personal assaults.  The VA examiner diagnosed anxiety disorder but found it was less likely as not that the Veteran's anxiety disorder was related to her service or her alleged personal assaults.  The VA examiner found the Veteran had experienced numerous intercurrent stressors, including pervasive sexual abuse as a child, the death of friends and family members, and chronic medical conditions, which treatment records indicated had impacted her mental health.

Conversely, the Board finds the VA treatment records reflecting a diagnosis of PTSD do not deserve significant probative value.  In particular, the Board notes the diagnoses of PTSD appear to have been based on an inaccurate history of the Veteran's active duty service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Although the records are fairly consistent in their recording of the Veteran's alleged personal assaults, the treatment records also indicate the Veteran had combat exposure in Vietnam.  A November 2012 PTSD Evaluation Note shows the Veteran's service treatment records were not reviewed.  The Veteran reported that she served from 1967 to 1974 and had service in a war zone in Vietnam.  The Veteran stated that her tours were not reflected in her military records, although she had performed two tours in Vietnam in 1970.  As the Veteran's service personnel records clearly do not support this accounting of her active duty service, the Board affords little probative value to any diagnosis rendered in connection with the reports.  In addition, although the Veteran reported re-experiencing, avoidance, and persistent symptoms of hyperarousal since 1967, the clinical evidence does not reflect any reports of or treatment for such symptoms related to military sexual trauma until approximately July 2010.  In fact, a VA physician in October 2012 specifically noted that PTSD and a history of sexual trauma were not mentioned during the Veteran's inpatient psychiatric hospitalization in 2004.  

Additionally, the Board finds the probative, competent evidence does not support the incurrence of an acquired psychiatric disability during active duty.  The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of an acquired psychiatric disability.  In addition, the Board finds the clinical evidence does not demonstrate that a psychosis manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, the record indicates the Veteran first received psychiatric treatment in 2004, approximately 26 years following her separation from active duty.  As such, the Board finds the Veteran is not entitled to service connection for an acquired psychiatric disability on a presumptive basis.  Furthermore, a lengthy period of separation without any documentation of a pertinent complaint, diagnosis, or treatment for an acquired psychiatric disability weighs heavily against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000).  

The Board acknowledges the lay statements submitted by the Veteran, her friends, and her family and that the Veteran is competent to testify to events that she actually experienced or witnessed.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).   However, the Veteran has not provided any evidence supporting the occurrence of her in-service stressors.  In this respect, the Board notes that the lay statements are not from sources who knew the Veteran during active duty, nor do they corroborate the Veteran's reports of her stressors; rather, they testify to her good character and indicate that she experienced strange symptoms many years after service.  In addition, the record demonstrates that the Veteran's statements regarding her active duty service have been inconsistent, and this inconsistency may have contributed to inaccurate medical diagnoses.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements or consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  As a result, the Board finds the Veteran has not provided competent and credible evidence that the claimed in-service stressors occurred.  See 38 C.F.R. § 3.304(f).  

Further, a layperson without medical training is not qualified to render medical opinions regarding the etiology of acquired psychiatric disabilities such as PTSD and an anxiety disorder.  See 38 C.F.R. § 3.159(a)(1).  The origin or cause of an acquired psychiatric disability is not a simple question that can be determined based on mere personal observation by a lay person, and as such, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of an acquired psychiatric disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value. 

Based on the foregoing, the Board finds the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder, and to include as due to in-service personal assaults.  The Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


